Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 - 3 have been examined in this application.  This communication is the first action on merits.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008099867 A to Hiromichi (Hiromichi hereafter) in view of Japanese Patent 5956478 B2 to Shimada et. al.  (Shimada hereafter)
As per claim 1, Hiromichi teaches A functional pillow (see  P—Fig. 1: functional pillow ) filled with fillings (see 1—Fig. 1: fillings), the functional pillow comprising: the filling having a tetrahedron shape (see 1b—Fig. 2: tetrahedron shape) having three triangle flat faces (see annotated Fig.b: three triangle flat faces); wherein the tetrahedron shape comprises: a protruding edge portion (see annotated Fig.b: edge portion ) that connects adjacent two faces of the flat faces (see annotated Fig.b: connects adjacent two faces), that protrudes from each of the flat faces (see annotated Fig.b: ), an apex portion that connects three protruding edge portions (see annotated Fig.b: apex portion); 

    PNG
    media_image1.png
    404
    615
    media_image1.png
    Greyscale

but does not teach wherein the bottom of the tetrahedron shape is open, and the inside of the tetrahedron shape is an empty space; [an edge] that has a semicircle pipe shape; [an apex portion that connects three protruding edge portions] and that has an opening; a groove that is formed in a center portion of an outer surface of each of the flat face, and a bump portion that is formed in an inner surface of each of the flat faces and that protrudes toward a center of the opening of the bottom.
Shimada teaches wherein the bottom of the tetrahedron shape is open (see 1a—Fig. 1;examiner note: open),
*Note:

(1) It may be understood that the filler elements displayed in figure 1-2c are representative and may embody different geometries (e.g., rectangular parallelepiped, tetrahedron or other polyhedrons) as stated on pg.5 para [0042].

 and the inside of the tetrahedron shape is an empty space (see pg.5 para [0042]: "Examples of the hollow particles shown in the figure are representative, and other examples include oval, elliptical sphere, rectangular parallelepiped, tetrahedron, other polyhedron, triangular cylinder, square cylinder, and other It may be a polygonal cylinder, other known polyhedrons or cylinders, and one formed with a size capable of circulating air through one or more openings."); and that has a semicircle pipe shape (see annotated Fig.2c ; examiner note (1) above:  semicircle pipe shape); and that has an opening (see 1a—Fig. 1;examiner note: opening); 
Note: It may be understood that the opening 1a travels through opposite faces of the filler surface as described in on pg.5 “the opening 1a of the spherical shell-shaped hollow granule 1 shown in FIG. 1 has been shown to open and penetrate two places on a pair of opposing surfaces, but considering that it has the required air flowability, What is necessary is just to decide the magnitude | size and position. “)

a groove that is formed in a center portion of an outer surface of each of the flat face (see annotated Fig.2c; examiner note (1) above : groove), and a bump portion that is formed in an inner surface of each of the flat faces (see examiner note; Claim 2: "The granular filler for pillows according to claim 1, wherein the hollow particles are hollow particles having a wall thickness of 0.1 to 0.5 mm of a granular shell wall.")
*Note: The examiner considers the shell wall as the bump portion that is formed in the inner surface of each of the flat faces.

and that protrudes toward a center of the opening of the bottom (see annotated Fig. 2c: ).

    PNG
    media_image2.png
    455
    550
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hiromichi with the teachings of Shimada with the motivation of circulating air through one or more of the filler openings (see pg.5 para [0042] ).
As per claim 2 Hiromichi teaches The functional pillow according to claim 1, wherein the filling is made of elastic materials (see pg.5 para [0020]: "In addition, when the paulownia material is adopted as the material of the polyhedral particle, with the emission of the component, making mind to this material stabilize there is the action which it quiets, being ideal in sleep has been ascertained. In addition, the paulownia material, being soft, besides the fact that there is moderate flexibility and a heat insulation, because the tannin and there is also an insect proof effect because it includes the substance (pauronin seasamin etc) which does not allow to come near the insect, is superior as a particle condition being full filler for the pillow.").
As per claim 3 Hiromichi teaches The functional pillow according to claim 1, but does not teach wherein a size of an opening in the bottom of the tetrahedron shape is reduced by the space occupancy of the bottom of the bump portion to the extent that one filling is only partially inserted into an empty space of another filing.
Shimada teaches The functional pillow according to claim 1, wherein a size of an opening in the bottom of the tetrahedron shape is reduced by the space occupancy of the bottom of the bump portion to the extent that one filling is only partially inserted into an empty space of another filing (see claim 2: opening of the bottom of the tetrahedron reduced by the space occupancy of the bottom of the bump).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hiromichi with the teachings of Shimada with the motivation of retaining material such as microcapsule power within the bump portion  of the filler material (see pg.5 para [0043] "The hollow particles are preferably hollow particles having a wall thickness of 0.1 to 0.5 mm. This is because if the wall thickness is less than the predetermined range, it is difficult to disperse and hold a relatively large microcapsule powder at a sufficient density in the range of the particle diameter, and the cooling effect may not be sufficiently exhibited. It is not preferable. ").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        7/22/2022
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/22/2022